Title: From Thomas Jefferson to Albert Gallatin, 17 July 1801
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Th: Jefferson to theSecretary of the [Treasury]
                  July 17. 1801.
               
               The act concerning duties &c where it says that ‘the President is authorised to establish such place at or near Michillimakinac to be the port of entry,’ might have been construed to leave it discretionary in him to do it or not, had it not been followed by the imperative words ‘a collector shall be appointed.’ this seems to remove the ambiguity of the former words, and to make it a duty to bring those districts into action. if mr Gallatin will be pleased to institute the proper enquiries as to places & persons, the whole may be established at the same time.
               The anonimous letter from Savanna is inclosed to suggest to mr G. the enquiry whether measures have been taken to supply that port as well as others. health and affectionate salutations.
            